    Case: 5:20-cv-00213-HRW Doc #: 4 Filed: 06/01/20 Page: 1 of 3 - Page ID#: 11




                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                       CENTRAL DIVISION AT LEXINGTON

                                                )
CORDARO A. WILLIAMS,                            )
                                                )
        Petitioner,                             )        Case No. 5:20-cv-213-HRW
                                                )
v.                                              )
                                                )
FMC-LEXINGTON,                                  )      MEMORANDUM OPINION
                                                )          AND ORDER
        Respondent.                             )
                                                )

                                    *** *** *** ***

        Petitioner Cordaro A. Williams is a federal prisoner currently confined at the

Federal Medical Center (“FMC”)-Lexington in Lexington, Kentucky. Proceeding

without an attorney, Williams has filed a motion styled “Motion Requesting a

Judicial Recommendation for RRC.” [R. 1.] Williams has not paid the filing fee or

moved for leave to proceed in forma pauperis. Further, although Williams has filed

this motion in his district of confinement, not of conviction, 1 Williams has not

specifically articulated a request for habeas relief under 28 U.S.C. § 2241.

        For a number of reasons, this Court must deny Williams’s request for relief.

As Williams seems to recognize, he has no constitutional right to home confinement


1
 In 2015, the Central District of Illinois sentenced Williams to a 120-month term of imprisonment
for his violation of 21 U.S.C. § 841(b)(1)(B). See United States v. Williams, Case No. 1:12-cr-
10102-JES-JEH (C.D. Ill. 2012), R. 35 therein.
  Case: 5:20-cv-00213-HRW Doc #: 4 Filed: 06/01/20 Page: 2 of 3 - Page ID#: 12




or placement in a halfway house. 18 U.S.C. § 3624(c) permits the BOP to place an

inmate in a halfway house or home confinement for up to the last twelve months of

his or her sentence, but the statute does not require such a placement for any

particular amount of time. Instead, the statute requires the BOP to consider placing

an inmate in a halfway house or home confinement for up to a twelve-month period.

Ultimately, however, the BOP enjoys discretion over the placement. See, e.g.,

Demis v. Sniezek, 558 F.3d 508, 514 (6th Cir. 2009); Lovett v. Hogsten, Case No.

09-5605, 2009 WL 5851205, at *1-2 (6th Cir. Dec. 29, 2009); Heard v. Quintana,

184 F. Supp. 3d 515, 520 (E.D. Ky. 2016) (“[T]he decision to place an inmate in

pre-release community confinement and/or home confinement is discretionary and

will be ‘determined on an individual basis’ according to the factors in 18 U.S.C. §

3621(b).”). Williams has not alleged that the BOP has failed to consider him for

home confinement or transfer altogether. Accordingly, Williams has not alleged any

violations of his constitutional rights.

      Further, upon review, it appears that Williams is not seeking a writ of habeas

corpus so much as a judicial recommendation or modification to his sentence. To

the extent Williams actually wishes to seek compassionate release to home

detention, he should file a motion pursuant to 18 U.S.C. § 3582(c). Notably, a

motion for modification of an imposed term of imprisonment under 18 U.S.C. §

3582(c) should be made to the court that sentenced Williams, not to this Court. See


                                           2
  Case: 5:20-cv-00213-HRW Doc #: 4 Filed: 06/01/20 Page: 3 of 3 - Page ID#: 13




18 U.S.C. § 3582(c) (providing the limited circumstances under which the court that

imposed a sentence may modify that sentence). In this case, that means Williams

should make his request to the Central District of Illinois. This Court cannot utilize

18 U.S.C. § 3582 to modify a sentence that it did not impose.

      For the foregoing reasons, the Court hereby ORDERS as follows:

      1.     Williams’s Motion Requesting a Judicial Recommendation for RRC

[R. 1] is DENIED WITHOUT PREJUDICE, to Williams’s right to seek relief in

his district of conviction;

      2.     This matter is DISMISSED and STRICKEN from the Court’s active

docket.

      This the 1st day of June, 2020.




                                          3
